DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a virtual reality component” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 19 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim describes cartridges that are designed with a small diameter. However, nowhere in the claims or specification is there a description on what a small diameter is. No reference point is provided to allow one of ordinary skill in art to determine what range of diameters a small diameter would encompass.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US 2017/0274279 A1) in view of Edwards et al. (US 2014/0377130 A1) and further in view of Jin et al. (US 2018/0071425 A1).
Regarding claim 16, Fateh discloses a system adapted for use in an interactive virtual reality gaming environment (Paragraph 0061, games used with a HMD), the system comprising (a) a virtual reality component configured to present a user with (i) a moving virtual object in the virtual reality gaming environment, (ii) a changed background in the virtual reality gaming environment, or (iii) an interaction with a virtual object in the virtual reality gaming environment; (Paragraph 0029, display of virtual reality content on the HMD where a user wearing the HMD can interact with digital objects)	(b) a digitally enable wearable scent delivery component configured to deliver a small amount of scent in a plume directed to the user's nose; (Paragraphs 0036 and 0042, processing circuitry for delivering scent) 	and (c) a digital controller (Paragraph 0067, processor) component in communication with (a) and (b), wherein said digital controller component synchronizes delivery of the scent to the user's nose from the digitally enable wearable scent delivery component in response to: (i) the moving virtual object coming within a proximity to the user in the virtual reality gaming environment, (ii) the changed background in the virtual reality gaming environment, or (iii) the user coming within a proximity to or gazing towards the virtual object in the virtual reality gaming environment; (Paragraph 0065, dispensing scent based on the determination of the user’s head moving towards a digital object)	(d) body motion sensors configured to obtain information regarding: (i) the user's proximity to the moving virtual object, (ii) the changes in the background in the virtual reality gaming environment, or (iii) the user's proximity to or gaze towards the virtual object, wherein said body motion sensors comprise a gyroscope and an accelerometer (Paragraph 0065, accelerometer that can determine if the user’s head moves towards the digital object and subsequently dispense the scent).	Fateh further discloses scent delivery from liquids or air (Paragraph 0038).	Fateh does not clearly disclose a solid scent-producing substrate. 	Edwards discloses a wax substrate and solid scent media that is transformed to liquid to deliver scent (Paragraph 0018).	Edwards’ wax substrate and solid scent media that is transformed to liquid to deliver scent would have been recognized by one of ordinary skill in the art to be applicable to the scent delivery from liquids when a user moves their head towards a digital object in virtual reality of Fateh and the results would have been predictable in the transformation of a wax substrate and solid scent media to liquid for scent delivery to a user when their head moves towards a digital object in virtual reality. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Fateh in view of Edwards does not clearly disclose a solid scent-producing substrate that is positioned at 30 inches or less from the user's nose.	Jin discloses a device situated within 30 centimeters of a user’s nose that can release scent (Paragraph 0061).	Jin’s device that is situated within 30 centimeters of a user’s nose that can release scent would have been recognized by one of ordinary skill in the art to be applicable to the HMD with scent delivery system for delivering scent when used with virtual reality of Fateh in view of Edwards and the results would have been predictable in a HMD with scent delivery system that is situated within 30 centimeters from a user’s nose for delivering scent when used with virtual reality. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Fateh discloses wherein the digitally enable wearable scent delivery component further comprises a fan or a micropump to direct the scent to the user's nose (Paragraph 0038, fan for directing scent to the user’s nose).
Regarding claim 18, Jin discloses one or more removable cartridges for housing the solid scent-producing substrate (Paragraph 0014, interchangeable cartridge).
Regarding claim 21, Jin discloses wherein each of the cartridges comprises a cartridge outlet designed as a nozzle with small openings to deliver the scent to the user's nose (Paragraph 0011, array of valves for releasing scents).
Regarding claim 22, Fateh discloses wherein the digital controller component is adapted to provide passive release of a different scent to the user's nose from the digitally enable wearable scent delivery component (Paragraph 0038, scent delivered via absorbent pads) representative of the background in the virtual reality environment (Paragraph 0065, scent delivered based on a displayed scene).
Regarding claim 23, Fateh discloses wherein the virtual reality component comprises a virtual reality headset (Paragraph 0029-0030, head mounted display (HMD) for displaying virtual reality imagery).
Regarding claim 24, Fateh discloses wherein the wearable scent delivery component is detachably fixed to the virtual reality headset (Paragraph 0034, the scent delivery system 202 is detachably connectable to the frame of the HMD).
Regarding claim 25, Jin discloses wherein the wearable scent delivery component comprises an adjustable arm for positioning directly below the user's nose (Figure 4(G) and paragraph 0092, scent delivery using an adjustable arm towards the user’s nose).
Regarding claim 26, Jin discloses wherein the wearable scent delivery component is an article worn on the user's neck (Paragraphs 0094 and 0105, scent delivery components can be worn around the user’s neck).
Regarding claim 27, Fateh discloses wherein the interactive virtual reality gaming environment comprises virtual reality, augmented reality or mixed reality platform (Paragraph 0030, display of augmented and virtual reality imagery by the HMD).
Regarding claim 28, Fateh in view of Edwards and further in view of Jin discloses a method for introducing scent as another sensory dimension to an interactive virtual reality gaming environment comprising (a) providing a system of claim 16; (See rejection of claim 16)	and (b) delivering a scent to the user in response to: (i) the moving virtual object coming with a proximity to the user in the virtual reality environment, (ii) the changed background in the virtual reality gaming environment, or (iii) the user coming within a proximity to or gazing towards the virtual object in the virtual reality gaming environment (Fateh, paragraph 0065, dispensing scent based on the determination of a user’s head moving towards a digital object).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US 2017/0274279 A1) in view of Edwards et al. (US 2014/0377130 A1) in view of Jin et al. (US 2018/0071425 A1) and further in view of Gygax et al. (US 2005/0244307 A1).
Regarding claim 19, Fateh in view of Edwards and further in view of Jin discloses all limitations as discussed in claim 18.	Fateh in view of Edwards and further in view of Jin does not clearly disclose wherein the cartridges are designed with a small diameter to minimize or prevent passive diffusion of the fragrances from the solid scent-producing substrate.	Gygax discloses inlet/outlet capillaries for a fragrance that can have an appropriate diameter selected to prevent leakage by diffusion (Paragraph 0011).	Gygax’s selection of an appropriate diameter for inlet/outlet capillaries for a fragrance to prevent leakage by diffusion would have been recognized by one of ordinary skill in the art to be applicable to the interchangeable cartridges for delivering scent of Fateh in view of Edwards and further in view of Jin and the results would have been predictable in interchangeable cartridges for delivering scent with inlet/outlet capillaries with an appropriate diameter to prevent leakage by diffusion. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US 2017/0274279 A1) in view of Edwards et al. (US 2014/0377130 A1) in view of Jin et al. (US 2018/0071425 A1) and further in view of Bergeron (US 5,454,122).
Regarding claim 20, Fateh in view of Edwards and further in view of Jin discloses all limitations as discussed in claim 18.	Fateh in view of Edwards and further in view of Jin does not clearly disclose wherein the cartridges are designed with an onboard charcoal filter to prevent contamination of the system.	Bergeron discloses a fragrance cartridge with layers of activated charcoal-containing filter medium (Column 5, lines 65-67).	Bergeron’s fragrance cartridge with layers of activated charcoal-containing filter medium would have been recognized by one of ordinary skill in the art to be applicable to the interchangeable cartridges for delivering scent of Fateh in view of Edwards and further in view of Jin and the results would have been predictable in interchangeable cartridges for delivering scent with layers of activated charcoal-containing filter medium. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuld (US 8,293,170 B1) discloses a cartridge that can impart scent into the air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613